DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claims 1, 9, & 15, 19, the cancellation of claims 7 – 8, and the addition of claim 21. Claims 9 – 14 were previously withdrawn. Claims 1 – 6 and 15 – 21 are currently examined.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 4, 6, 15 – 18, & 20 – 21 are rejected under 35 U.S.C. 103 as obvious over Nam et al. (US 2015/0268697 A1), in view of Kang et al. (US 2016/0297178 A1) and Choi et al. (US 2018/0132370 A1), as evidenced by Netzsch Proven Excellence (https://www.netzsch-thermal-analysis.com/fr/commercial-testing/glossaire/youngs-modulus-or-storage-modulus/).
With regard to claims 1 & 15, Nam et al. (‘697) teach a flexible display device comprising a first base layer and a second base layer having the same elastic modulus (paragraph [0019]), and an adhesive layer AL1 directly between and directly adhered to 3 (elastic modulus is N/m2, and thus TH3 is assumed to be a typographical error which should be TH2) wherein BS is the bending stiffness, E is the elastic modulus, and TH is the thickness (paragraphs [0068] – [0069]).  Therefore, the double layer structure has an approximate overall elastic modulus of 1.22N/(0.0001 m)2, which is approximately 122 MPa.  As such, the elastic modulus of each base layer must be inherently greater than the adhesive layer elastic modulus of 1 MPa. 
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).


    PNG
    media_image1.png
    553
    535
    media_image1.png
    Greyscale

	Nam et al. (‘697) do not teach the thickness of the adhesive layer relative to the entire thickness of the first base layer, adhesive, and second base layer.
	Kang et al. teach a cover window for an electronic display comprising first and second plastic films composed of polyimide (paragraph [0020]) and joined by an adhesive layer (paragraphs [0017] & [0058]). The adhesive layer may have a thickness of about 1 – 200 µm, more preferably about 5 – 50 µm (paragraph [0059]) (claim 1).
	Therefore, based on the teachings of Kang et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form adhesive layer between two polyimide films of a cover window for an electronic display such that the adhesive layer has a thickness in the range of 1 – 200 µm, more preferably 5 – 50 µm, for providing the necessary adhesion between two polyimide layers for a display window.
	As discussed above, Nam et al. teach the entire thickness of the double layer structure comprising the two polyimide base layers (each 100 microns) (paragraph [0076]). An adhesive layer thickness of 1 – 200 µm would be 0.5 – 50% of the thickness prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Nam et al. teach an adhesive (Applicant’s “third layer”) composed of a silicon-based resin, but do not explicitly teach the silicon-based resin is polydimethylsiloxane.
Choi teaches a foldable cover window for a display device (paragraph [0059]) comprising a first film and a second film joined by an adhesive layer composed of polydimethylsiloxane (PDMS) (paragraph [0060]). 	Therefore, it would have been obvious to one of ordinary skill in the art to use the PDMS composition taught by Choi et al. as the silicon-based resin in the adhesive taught by Nam et al. because Choi et al. teach PDMS has suitable adhesive properties for use in flexible display devices.  Simple substitution of one known element for another to obtain predictable results is prima facie obviousness.  See MPEP 2144.06.II.
With regard to claim 2, Nam et al. teach the first and second base layers are formed of the same material (paragraph [0054]).
With regard to claims 3 – 6 & 19, Nam et al. teach the first and second films are formed of polyimide (paragraph [0054]). As discussed above for claim 1, Choi et al. teach the third film is composed of PDMS.
With regard to claims 15 & 20, Nam et al. teach an electronic element, such as a display device, is located on the first and second base layers (paragraph [0058]).
claims 16 & 18, as discussed above Nam et al. teach the first and second films are formed of polyimide and the adhesive (third film) includes an optically transparent adhesive resin (polymer), such as an acryl-based resin or a silicon-based resin (paragraph [0055]).
With regard to claim 17, Nam et al. teach the first and second base layers are formed of the same material (paragraph [0054]).
With regard to claim 21, Choi et al. teach the PDMS adhesive has a storage modulus of 100 kPa to 10 MPa (paragraphs [0011] & [0080] – [0091]). As evidenced by Netzsch-thermal-analysis, storage modulus is a synonym for Young’s modulus.

Response to Arguments
Applicant argues, “In the rejection of claim 7, the Office admits Nam does ‘not explicitly teach the silicon-based resin is polydimethylsiloxane,’ and relies on the transparent adhesive layer 2 which may be PDMS using paragraph [0021] of Kim (Remarks, Pg. 8)…the transparent adhesive layer is not a part of the flexible substrate, but rather a tool in processing to build a flexible substrate, and then removed. Further, the entire apparatus using the transparent adhesive layer 20 is stationary, and the transparent adhesive is used in order to allow the laser light to sufficiently penetrate. As such, it would not have been obvious to one of ordinary skill in the art to use the PDMS composition of Kim (which Kim uses as a stationary part of fabrication) as the silicon-based resin of Ham because, at least, Kim does not teach PDMS has suitable adhesive properties for use in flexible display devices” (Remarks, Pg. 9).


Applicant argues, “A cursory review of Kang shows Kang fails to remedy the above deficiency, as Kang discloses an ‘acrylate-based polymer.” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive.  Applicant’s claim amendments have not been entered. Current claim 1 does not require the presence of polydimethylsiloxane in the third film (adhesive). The rejection over Nam et al. and Kang et al. is maintained.

Applicant argues, “Applicants add new claim 21, which is supported by at least FIGS. 3 and 4 of the application filed. Applicants assert that these claims are patentable over any combination of the cited art” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant’s new claim 21 has not been previously considered and would require more than the allotted amount of time to search and consider. Therefore, claim 21 will not be entered at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781